Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-7 and 9-15 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of KOREA, REPUBLIC OF 10-2018-0092060 filed 08/07/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/1/2021 and 11/4/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CATT (CATT: "Control Plane Considerations for L2 IAB Architectures"; 3GPP DRAFT, R2-1809819; Montreal, Canada; 22 June 2018 (2018-06-22).


As per claim 1, CATT disclose A method of a first integrated access backhaul (IAB) node in a wireless communication system (see Fig. 8.3.4.1, processing  method  in  access  IAB  node), the method comprising: 
establishing a signaling radio bearer (SRB) (see Fig. 8.3.4.1, section 2, UE's RRC is carried over UE's SRB /established/establishing); 
establishing a backhaul adaptation entity as an upper layer entity of a radio link control (RLC) entity (see Fig. 8.3.4.1, section 2,  the UEs  RRC is  treated  like normal  data  to be carried  an  RLC channel  with  adaption  layer  in  access  IAB's access  link);
 mapping, by the backhaul adaptation entity, a RLC channel corresponding to data (see Fig. 8.3.4.1, section 2,  the RLC channel have higher priority than DRB 's related channels to guarantee signaling prioritized transmission); and 
transmitting the data to a second IAB node based on  the mapped RLC channel (see Fig. 8.3.4.1, section 2, on the UEs access link, the SRB uses the RLS channel to transmit data to a second IAB node),
 wherein the backhaul adaptation entity is not configured for the SRB and a packet data convergence protocol (PDCP) is configured for the SRB (see Fig. 8.3.4.1, section 2, on the wireless backhaul links, the SRB's PDCP layer is carried over RLC-channels with adaptation layer, the adaptation layer placement in the  RLC channel is the same for C-p1ane as for U-plane, the information carried on the adaptation layer is different for SRB than for DRB / a signaling radio bearer (SRB) e.g. a UE's SRB is .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (CATT: "Control Plane Considerations for L2 IAB Architectures"; 3GPP DRAFT, R2-1809819; Montreal, Canada; 22 June 2018 (2018-06-22)), and further in view of Teyeb (US Pub. No.: 2021/0274381).

As per claim 2, CATT disclosed the method of claim 1.

CATT however does not explicitly disclose the method further comprising adding, by the backhaul adaptation entity, a header to the data.

Teyeb however disclose a method further comprising adding, by a backhaul adaptation entity, a header to the data (see Fig.5e, Fig.9d, para. 0170-0171, an IP header is part of the adaptation layer or carried on top of the adaptation layer, as shown in FIG. 5e, the IAB-donor DU holds an IP routing function to extend the IP-routing plane of the fronthaul to the IP-layer carried by adapt on the wireless backhaul. This allows native F1-U to be established end-to-end, i.e. between IAB-node DUs and IAB-donor CU-UP. The scenario implies that each IAB-node holds an IP-address, which is routable from the fronthaul via the IAB-donor DU, the IAB-nodes' IP addresses is used for routing on the wireless backhaul / a header to the data).




As  per claim 3, the combination of CATT and Teyeb disclose the method of claim 2.

Teyeb further disclose wherein the header comprises identification information for routing and address information of a donor IAB node (see para. 0170-0174, see FIG. 5e, the IAB-donor DU holds an IP routing function to extend the IP-routing plane of the fronthaul to the IP-layer carried by adapt on the wireless backhaul. This allows native F1-U to be established end-to-end, i.e. between IAB-node DUs and IAB-donor CU-UP. The scenario implies that each IAB-node holds an IP-address, which is routable from the fronthaul via the IAB-donor DU. The IAB-nodes' IP addresses is further used for routing on the wireless backhaul / information for routing and address information of a donor IAB node).

As  per claim 5, CATT disclose the method of claim 1.

CATT however does not explicitly disclose wherein the mapping of the RLC channel comprises mapping, by the backhaul adaptation entity,  RLC channel corresponding to the data based on quality of service (QoS) information.  

Teyeb however disclose wherein a mapping of the RLC channel comprises mapping, by the backhaul adaptation entity,  RLC channel corresponding to the data based on quality of service (QoS) information (see para. 0174-0175, both adaptation layer placements support aggregated QoS handling e.g. by inserting an aggregated QoS Id into the adaptation header. Note that aggregated QoS handling reduces the number of queues. This is independent on where the adaptation layer is placed. In addition, for both adaptation layer placements, aggregation of routing and QoS handling allows proactive configuration of intermediate on-path IAB-nodes, i.e. configuration is independent of UE-bearer establishment/release).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a mapping of the RLC channel comprises mapping, by the backhaul adaptation entity,  RLC channel corresponding to the data based on quality of service (QoS) information, as taught by Teyeb, in the system of CATT, so as to prevent or mitigate packet loss in Integrated Access Backhaul systems, see Teyeb, paragraphs 1-12.

As per claim 6, CATT disclosed the method of claim 1.

CATT however does not explicitly disclose receiving the data from a third IAB node via a RLC channel or from a user equipment (UE).

Teyeb however disclose receiving data from a third IAB node via a RLC channel or from a user equipment (UE) (see Fig.9-Fig.10, para. 0167-0176, for RLC AM, ARQ can be conducted hop-by-hop along access and backhaul links (FIG. 9c-e and FIG. 10). It is also possible to support ARQ end-to-end between UE and IAB-donor (FIG. 9a-b) / a third IAB node via a RLC channel or from a user equipment (UE), see also Fig.3-Fig.4, , para. 0130-0137, each IAB node 302 holds a DU 306 and an MT 308. Via the MT 308, the IAB-node connects to an upstream IAB-node or the IAB-donor 304. Via the DU 306, the IAB-node establishes RLC-channels to UEs 310 and to MTs 308 of downstream IAB-nodes 302).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving data from a third IAB node via a RLC channel or from a user equipment (UE), as taught by Teyeb, in the system of CATT, so as to prevent or mitigate packet loss in Integrated Access Backhaul systems, see Teyeb, paragraphs 1-12.

As  per claim 7, the combination of CATT and Teyeb disclose the method of claim 2.


Teyeb further disclose wherein the second IAB node is a parent IAB node of the first IAB node and the third IAB node is a child IAB node of the first IAB node (see Fig.9-Fig.10, para. 0167-0176, for RLC AM, ARQ can be conducted hop-by-hop along access and backhaul links (FIG. 9c-e and FIG. 10). It is also possible to support ARQ end-to-end between UE and IAB-donor (FIG. 9a-b) / the second IAB node is a parent IAB node of the first IAB node and the third IAB node is a child IAB node of the first IAB node, see also Fig.3-Fig.4, , para. 0130-0137, the IAB Donor 304 also includes a DU 312 to support UEs and MTs of downstream IAB nodes. The IAB-donor holds a CU 314 for the DUs of all IAB-nodes and for its own DU. It is FFS if different CUs can serve the DUs of the IAB-nodes. Each DU on an IAB-node connects to the CU in the IAB-donor using a modified form of F1, which is referred to as F1*. F1*-U runs over RLC channels on the wireless backhaul between the MT on the serving IAB-node and the DU on the donor).

As per claim 9, CATT disclose  A first integrated access backhaul (IAB) node in a wireless communication system (see Fig. 8.3.4.1, processing  method  in  access  IAB  node / first integrated access backhaul (IAB) node), the first IAB node configured to: 
establish a signaling radio bearer (SRB) (see Fig. 8.3.4.1, section 2, UE's RRC is carried over UE's SRB /establish); 
establish a backhaul adaptation entity as an upper layer entity of a radio link control (RLC) entity (see Fig. 8.3.4.1, section 2,  the UEs  RRC is  treated  like normal  data  to be carried  an  RLC channel  with  adaption  layer  in  access  IAB's access  link); 
map, by the backhaul adaptation entity, 	a RLC channel corresponding to data (see Fig. 8.3.4.1, section 2,  the RLC channel have higher priority than DRB 's related channels to guarantee signaling prioritized transmission); and 
transmit the data to a second IAB node based on the mapped RLC channel (see Fig. 8.3.4.1, section 2, on the UEs access link, the SRB uses the RLS channel to transmit data to a second IAB node), 
wherein the backhaul adaptation entity is not configured for the SRB and a packet data convergence protocol (PDCP) is configured for the SRB (see Fig. 8.3.4.1, section 2, on the wireless backhaul links, the SRB's PDCP layer is carried over RLC-channels with adaptation layer, the adaptation 

CATT however does not explicitly disclose the first IAB node comprising: a communicator; 
and at least one controller connected to the communicator,

Teyeb however disclose A first integrated access backhaul (IAB) node  (see Fig.14, network nodes 1460, see para. 0250) in a wireless communication system (see Fig.14, a wireless network), the first IAB node comprising: 
a communicator (see Fig.14, one or more of radio frequency (RF) transceiver circuitry 1472); 
and at least one controller (see Fig.14, processing circuitry 1470) connected to the communicator (see para. 0249, processing circuitry 1470 include one or more of radio frequency (RF) transceiver circuitry 1472 and baseband processing circuitry 1474).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a first IAB node comprising: a communicator; and at least one controller connected to the communicator, as taught by Teyeb, in the system of CATT, so as to prevent or mitigate packet loss in Integrated Access Backhaul systems, see Teyeb, paragraphs 1-12.

As per claim 10, claim 10 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 3.
As per claim 13, claim 13 is rejected the same way as claim 5.
As per claim 14, claim 14 is rejected the same way as claim 6.
As per claim 15, claim 15 is rejected the same way as claim 7.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (CATT: "Control Plane Considerations for L2 IAB Architectures"; 3GPP DRAFT, R2-1809819; Montreal, Canada; 22 June 2018 (2018-06-22), and further in view of Zhu et al (US Pub. No.: 2019/0159277).
As  per claim 4, the combination of CATT disclose the method of claim 1.


CATT however does not explicitly disclose further comprising performing, by the PDCP entity, at least one of ciphering, deciphering, integrity protection, or integrity verification corresponding to the established SRB.  

Zhu however disclose comprising performing, by a PDCP entity, at least one of ciphering, deciphering, integrity protection, or integrity verification corresponding to the established SRB (see 0085, 0156, The PDCP layer 1504 may execute header compression and decompression of IP data, maintain PDCP Sequence Numbers (SNs), perform in-sequence delivery of upper layer PDUs at re-establishment of lower layers, eliminate duplicates of lower layer SDUs at re-establishment of lower layers for radio bearers mapped on RLC AM, cipher and decipher control plane data, perform integrity protection and integrity verification of control plane data, control timer-based discard of data, and perform security operations (e.g., ciphering, deciphering, integrity protection, integrity verification).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of performing, by a PDCP entity, at least one of ciphering, deciphering, integrity protection, or integrity verification corresponding to the established SRB, as taught by Zhu, in the system of CATT, so as to improve wireless connectivity solutions, see Zhu, paragraph 0004.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CATT (CATT: "Control Plane Considerations for L2 IAB Architectures"; 3GPP DRAFT, R2-1809819; Montreal, Canada; 22 June 2018 (2018-06-22), in view of Teyeb (US Pub. No.: 2021/0274381), and further in view of Zhu et al (US Pub. No.: 2019/0159277).

As per claim 12, the combination of CATT and Teyeb disclose the first node of claim 9.

The combination of CATT and Teyeb however does not explicitly disclose performing, by the PDCP entity, at least one of ciphering, deciphering, integrity protection, or integrity verification corresponding to the established SRB.  

Zhu however disclose comprising performing, by a PDCP entity, at least one of ciphering, deciphering, integrity protection, or integrity verification corresponding to the established SRB (see 0085, 0156, The PDCP layer 1504 may execute header compression and decompression of IP data, maintain PDCP Sequence Numbers (SNs), perform in-sequence delivery of upper layer PDUs at re-establishment of lower layers, eliminate duplicates of lower layer SDUs at re-establishment of lower layers for radio bearers mapped on RLC AM, cipher and decipher control plane data, perform integrity protection and integrity verification of control plane data, control timer-based discard of data, and perform security operations (e.g., ciphering, deciphering, integrity protection, integrity verification).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of performing, by a PDCP entity, at least one of ciphering, deciphering, integrity protection, or integrity verification corresponding to the established SRB, as taught by Zhu, in the system of CATT and Teyeb, so as to improve wireless connectivity solutions, see Zhu, paragraph 0004.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hampel (US Pub. No.:2017/0006499) – see para. 0046, “The IAB network 226 may be addressed by a network address prefix (e.g., Prefix A), which it advertises to the main backhaul network 204. To route packets to/from the UE 220, the IAB node 216 utilizes a tunnel endpoint address, which includes the network address prefix. For example, the tunnel endpoint address for the UE 220 may be “A6.” Downstream packets for the UE 220 would then carry “A6” as the destination address in the packet header when traveling via the tunnel 224 through the main backhaul network 204 and the IAB network 226. Upon receiving the downstream packets, the IAB 216 may remove the tunnel header and deliver the packets to the UE 220 over the wireless link”.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469